Filed Pursuant to Rule 424(b)(3) Registration No. 333-143478 PROSPECTUS SUPPLEMENT NO. 4 TO PROSPECTUS DATED JUNE 5, 2008 STARTECH ENVIRONMENTAL CORPORATION This Prospectus Supplement No.4 supplements information contained in our prospectus dated June 5, 2008, as amended and supplemented from time to time, and includes the attached Current Report on Form 8-K as filed with the Securities and Exchange Commission on September 29, 2008. This prospectus relates to the resale by the selling securityholders identified on pages 95-98 of the prospectus of up to 5,813,453 shares of our common stock, no par value. You should read this Prospectus Supplement No.4 in conjunction with the prospectus. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the prospectus, including any amendments or supplements thereto. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. PLEASE CAREFULLY CONSIDER THE “RISK FACTORS” BEGINNING ON OF THE PROSPECTUS. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this Prospectus Supplement No. 4 or the Prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is September 29, 2008 UNITED STATES SECURITIES
